Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed October 7, 2022, claims 1, 5, 7, 9, 13 and 15 has been amended, claims 4, 12 and 17-20 has been cancelled, claims 1-3, 5-11 and 13-16 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 9 paragraph 2, filed October 7, 2022, with respect to claims 5 and 13 have been fully considered and are not persuasive.  The claim objections of claims 5 and 13 is maintained. Applicant argues that, “It is respectfully submitted that the cause #'s for REGISTRATION REJECT can be found in section 5.5.1.3.5 of the 3GPP Technical Specification (TS) 24.501, and the cause #'s for SERVICE REJECT can be found in section 5.6.1.5 of the 3GPP TS 24.501.” However the 3GPP document is not provided. It is recommended to provide 3GPP TS 24.501 as an NPL, with the appropriate version, for date verification.
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 paragraph 3 -  page 16 (all), filed October 7, 2022, with respect to claims 1 and 9  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1 and 9 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Won (US Pub. No.:2022/0038879).

Claim Objections
Claims 5-6 and 13-14 are objected to because of the following informalities:  
Claims 5 and 13  recites various cause #’s (cause #3, #6, #7, #9, #10, #11, #12, #13, #15, #22, #27 or #28 as defined in a 3rd Generation Partnership Project (3GPP) specification pertaining to the 5GMM protocol). For clarification it is recommended to define the various clause.  
Applicant argues that, “It is respectfully submitted that the cause #'s for REGISTRATION REJECT can be found in section 5.5.1.3.5 of the 3GPP Technical Specification (TS) 24.501, and the cause #'s for SERVICE REJECT can be found in section 5.6.1.5 of the 3GPP TS 24.501.” However the 3GPP document is not provided. 
It is recommended to provide 3GPP TS 24.501 as an NPL, with the appropriate version, for date verification.

	Claims 5 and 6 recites in line 1, “ The method of Claim 4 …”, however claim 4 is cancelled. Claims 5 and 6 are interpreted as dependent on claim 1.
	Claims 13 and 14 recites in line 1, “ The method of Claim 12 …”, however claim 12 is cancelled. Claims 13 and 14 are interpreted as dependent on claim 9.

Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Won (US Pub. No.:2022/0038879), and further in view of Nokia (Initiation of ESFB by a UE in the state 5GMM-REGISTERED, Attempting REGISTRATION UPDATE, 6/3/2020, IDS 2/9/2022).

As per claim 1, Won disclose A method, comprising: 
determining, by a user equipment (UE) (see Fig.2, UE 202), a failure in an attempt to initiate a mobility registration request procedure with a network to perform an emergency service fallback where the determining comprises, when a T3517 timer is not expired, either (see Fig.2, para. 0055-0058, 0068, in FIG. 2, an UE 202 is configured to start a request timer (also defined as T3517 in the following disclosure). This is shown in FIG. 2 by step 201. The value of the request timer (T3517) is differ based on the reason for transmitting a service request. For example, the default value of T3517 is 10 seconds if a service request is sent due to emergency service fallback and otherwise, the default value of T3517 is 15 seconds, the UE shall determine failure and perform the emergency services failback); 
receiving a reject with a specific 5th Generation Mobility Management (5GMM) cause number from the network as a response to the attempting; or determining that the attempt fails due to an abnormal case (see Fig.2, Fig.4, para. 0079-0084,when the UE triggered the service request procedure in 5GMM-IDLE mode and the service type of the SERVICE REQUEST message was not set to “emergency services fallback”, then the 5GMM sublayer shall increment the service request attempt counter subject the exclusions noted below, abort the procedure and release locally any resources allocated for the service request procedure as shown in FIG. 4 by step 401 / determining that the attempt fails due to an abnormal case);

Although Won disclose determining, by a user equipment (UE), a failure in an attempt to initiate a mobility registration request procedure with a network to perform an emergency service fallback where the determining comprises, when a T3517 timer is not expired, either;

Won however does not explicitly disclose performing, by the UE  responsive to the determining, one or more operations, wherein the one or more operations comprise at least a UE non-access-stratum  (NAS) layer in a 5GMM protocol informing an upper layer in the 5GMM protocol of the failure.

Nokia however disclose determining, by a user equipment (UE), a failure in attempting to initiate a mobility registration request procedure with a network to perform an emergency service fallback (see section 5.5.1.3.7, c, T3510 timeout, the UE shall determine failure and perform the emergency services failback); receiving a reject with a specific 5th Generation Mobility Management (5GMM) cause number from the network as a response to the attempting (see section 5.5.1.3.5, when the mobility and periodic registration request is not accepted by the network the AMF shall send a REGISTRATION REJECT message w the UE including an appropriate 5GMM cause value, also the AMF shall 
send REGISTRATION REJECT message including 5GMM cause #9 "UE identity cannot be derived by the network" if the AMF needs to reject the mobility and periodic registration procedure);
and performing, by the UE responsive to determining, one or more operations, wherein the one or more operations comprise at least a UE non-access- stratum (NAS) layer in a 5th Generation Mobility Management (5GMM) protocol informing an upper layer in the 5GMM protocol of the failure (see section 5.5.1.3.7, a and c, T3510 timeout, the UE is in 5GMM-CONNECTED mode; it is determined that the UE has initiated the registration procedure in order to enable performing the service request procedure for emergency services fallback, the UE shall inform the upper layers in the 5GMM protocol of the failure of the emergency services failback, see also reason and summary of change).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing, by the UE  responsive to determining, one or more operations, wherein the one or more operations comprise at least a UE non-access-stratum  (NAS) layer in a 5GMM protocol informing an upper layer in the 5GMM protocol of the failure, as taught by Nokia, in the system of Won, so that  Upon expiry of T3510, the NAS layer in the UE informs the IMS client in the UE that the emergency services failback attempt failed and avoiding a delay in the emergency services for a UE in the 5GMMREGISTERED.ATTEMPTING- REGISTRATION-UPDATE, see Nokia, page 1, reason and summary for change.

As per claim 2, the combination of Won and Nokia disclose the method of claim 1.

Won further disclose wherein the upper layer is triggered to attempt an emergency call in a different domain or via a different network responsive to the UE NAS layer informing the upper layer of the failure (Fig.1, page 16 lines 10-14, different ways of trying to establish an emergency session, select a new 
radio (NR) cell connected to 5G core network (5GCN), then an evolved UTRA (E-UTRA) cell connected 
to 5GCN, then an E-UTRA cell connected to an evolved packet core (EPC), see also Fig.3, Fig.4, page 19, 21).

As per claim 3, the combination of Won and Nokia disclose the method of claim 2.

Won further disclose wherein either the different domain comprises a circuit-switched (CS) domain or the different network comprises an Internet Protocol-connectivity access network (IP-CAN) (see Fig.6, Fig.7, page 23, lines 19-30, when the UE finds a suitable NR cell connected to 5GCN, E-UTRA cell
20  connected to 5GCN or E-UTRA cell connected to EPC the UE is then configured to: 
proceed with appropriate 5GMM specific procedures and 5GSM procedures to make an emergency PDU 
session; or proceed with appropriate EPS mobility management (EMM) specific 2s  procedures and, if necessary, EPS session management (ESM) procedures to make a packet data network (PDN) connection for emergency bearer services / an Internet Protocol-connectivity access network (IP-CAN) ).

As per claim 5, the combination of Won and Nokia disclose the method of claim 1 (claim 4 being cancelled).

Won further disclose wherein the specific cause number comprises cause #3, #10, #11, #12, #13, #22 or #27 as defined in a 3rd Generation Partnership Project (3GPP) specification pertaining to the 5GMM protocol (see section 5.6.1.5,  when the service request cannot be accepted, the network shall return a SERVICE REJECT message to the UE including an appropriate 5GMM cause value, and when the
service request for mobile originated services is rejected due to general NAS level mobility 
management congestion control, the network shall set the 5GMM cause value to #22 "congestion" and 
assign a value for back-off timer T3346).

As per claim 6, the combination of Won and Nokia disclose the method of claim 1 (claim 4 being cancelled).

Nokia further disclose wherein the one or more operations further comprise: performing an action specific to the specific cause number; regarding the specific cause number: de-registering; and performing an initial registration for an emergency service; or attempting to select an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) cell connected to an Evolved Packet Core (EPC) or a 5th Generation Core Network (5GCN) (see section 5.6.1.5, #9, when the
UE initiated service request for emergency services fallback, the UE shall attempt to select an 
E-UTRA cell connected to EPC or 5GC according to the emergency services support indicator (see
3GPP TS 36.331 [25A]). If the UE finds a suitable E--UTRA cell, it then proceeds with the 
appropriate EMM or 5GMM procedures).

As per claim 7, the combination of Won and Nokia disclose the method of claim 1.

Nokia further disclose wherein the determining of that the attempt fails due to an abnormal case  comprises determining that there is a transmission failure or a lower layer failure (see paragraph 5.5.1.3.7, c) T3510 timeout, the UE shall inform the upper layers of the failure of the emergency services
Fallback, see also e), for lower layer failure, release of the NAS signaling connection received from lower layers or the lower layers indicate that the RRC connection has been suspended before the 
REGISTRATION ACCEPT or REGISTRATION REJECT message is received).

As per claim 8, the combination of Won and Nokia disclose the method of claim 7.

Nokia further disclose wherein the one or more operations further comprise: regarding the specific cause number: de-registering; and performing an initial registration for an emergency service; or attempting to select an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) cell connected to an Evolved Packet Core (EPC) or a 5th Generation Core Network (5GCN) (see said cause values in paragraph 5.6.15; in each of them it is disclosed that "the UE shall attempt to select an E-UTRA cell connected to EPC or 5GCN).

As per claim 9, claim 9 is rejected the same way as claim 1.
As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 13, claim 13 is rejected the same way as claim 5.
As per claim 14, claim 14 is rejected the same way as claim 6.
As per claim 15, claim 15 is rejected the same way as claim 7.
As per claim 16, claim 16 is rejected the same way as claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB2463230A
WO2020/069760A1
WO2021/206598A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469